Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US Patent Application Publication 2018/0047212).

Regarding claim 1, Long discloses a virtual reality (VR) system (Fig. 1), comprising: 
a VR headset (Fig. 1, #16, [0021 – 0022]); 
a plurality of monitoring stations (Fig. 1, #28 – #32), each of the monitoring stations comprising a distinct image sensor ([0016, 0018], cameras) to capture images of the VR headset ([0016]) and an environment in which the VR headset is used ([0017, 0032], intrusion; also [0026]); and 
an image processing device ([0038], microprocessor) to: 
process the images captured by the monitoring stations to detect an object in the environment (Fig. 4, block 140, [0032]); and 
Fig. 4, block 150 - 160, [0032]).  

Regarding claim 7 (depends on claim 1), Long disclosed the system wherein the VR headset is to display the information in conjunction with a VR scene (Fig. 4, block 150 - 160, [0032], exhibited in Fig. 3).  

Regarding claim 8, Long discloses a method (Fig. 4), comprising: 
capturing, by a plurality of monitoring stations (Fig. 1, #28 – #32), images of a virtual reality (VR) headset ([0016]) and an environment in which the VR headset is operating from a plurality of different locations ([0017, 0032], intrusion; also [0026]); 
processing the images, by an image processing device, to detect an object in the environment (Fig. 4, block 140, [0032]); 
transmitting, by the image processing device, information comprising notification of the object to the VR headset (Fig. 4, block 150 - 160, [0032]); and 
displaying, by the VR headset, the information in conjunction with a VR scene (Fig. 4, block 150 - 160, [0032]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long, or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roberts et al. (US Patent 10,380,875), hereinafter referred as Roberts.

Regarding claim 2 (depends on claim 1), Long disclosed the system wherein the image processing device is to apply motion detection to detect the object by detecting movement in the environment (implicitly teach in [0026], live video … showing an individual who range the doorbell).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the image processing device is to apply motion detection to detect the object by detecting movement in the environment.
	In a similar field of endeavor Roberts discloses a system of immersive virtual reality detection and alerting technology (abstract). In addition, Roberts discloses a processing device is to apply motion detection to detect the object by detecting movement in the environment (col. 2, lines 36 – 40, col. 10, lines 15 - 24). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the image processing device is to apply motion detection to detect the object by detecting movement in the environment. The motivation for doing this is that the user can distinguish whether there is a moving object or a static object so that the application of Long can be extended.


Regarding claim 10 (depends on claim 8), Long disclosed the method further comprising detecting the object by detecting movement outside of an area defined by a location of the VR headset and a location of a VR controller (implicitly teach in [0026], live video … showing an individual who range the doorbell (which is outside of an indoor area defined by a location of the VR headset and a location of a VR controller).  

Regarding claim 14, Long discloses a non-transitory computer-readable medium ([0038], memories) encoded with instructions to cause a processor to: 
detect an object in images captured by a plurality of image sensors bounding an environment in which a virtual reality (VR) headset is used (Fig. 4, block 140, [0032]), the object detected by identifying, in the images, motion of the object occurring outside of a predetermined area about the VR headset (implicitly teach in [0026], live video … showing an individual who range the doorbell); and 
transmit information comprising notification of the object to the VR headset (Fig. 4, block 150 - 160, [0032]).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the image processing device is to apply motion detection to detect the object by detecting movement in the environment.
abstract). In addition, Roberts discloses a processing device is to apply motion detection to detect the object by detecting movement in the environment (col. 2, lines 36 – 40, col. 10, lines 15 - 24). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the image processing device is to apply motion detection to detect the object by detecting movement in the environment. The motivation for doing this is that the user can distinguish whether there is a moving object or a static object so that the application of Long can be extended.

Claims 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long, or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yoon et al. (US Patent Application Publication 2017/0053440, IDS), hereinafter referred as Yoon.

Regarding claim 3 (depends on claim 1), Long disclose the system further comprising a VR controller (Fig. 1, #22, [0017]), the image processing device is to detect the object based on movement occurring more than a predetermined distance from the VR headset and the VR controller (implicitly teach in [0026], live video … showing an individual who range the doorbell (which is occurring more than a predetermined distance (from inside to outside) from the VR headset and the VR controller).  

	In a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses a processing device is to detect the object based on movement occurring more than a predetermined distance from the VR headset and the VR controller ([0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and detect the object based on movement occurring more than a predetermined distance from the VR headset and the VR controller. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.

Regarding claim 4 (depends on claim 1), Long disclosed the system wherein the image processing device is to determine a location of the object relative to the VR headset based on images of the object captured by the plurality of monitoring stations, and wherein the information comprises the location of the object relative to the VR headset (implicitly teach in [0026], live video … showing an individual who range the doorbell (which is located outside door) from the VR headset and the VR controller).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the information comprises the location of the object relative to the VR headset.
abstract). In addition, Yoon discloses a processing device is to detect a location of the object relative to the VR headset ([0039 - 0045], within a predetermined range). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and detect a location of the object relative to the VR headset. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Krumm (US Patent Application Publication 2003/0215134, IDS).

Regarding claim 5 (depends on claim 1), Long fails to explicitly teach the system wherein the image processing device is to determine an identity of the object based on images of the object captured by the plurality of monitoring stations, and the information comprises the identity of the object.  
	However, in a similar field of endeavor Krumm discloses a system of object recognition (abstract). In addition, Krumm discloses the system is to determine an identity of the object based on images of the object captured, and the information comprises the identity of the object (Fig. 2 and Fig. 3 [0038 - 0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and 

Regarding claim 12, it is corresponding to claim 5, thus, it is rejected for the same reason set forth for claim 5.

Claims 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yoon.

Regarding claim 6 (depends on claim 1), Long disclosed the system wherein the image processing device is to prioritize transmission of the information associated with a plurality of detected objects ([0028 – 0029], prioritize as hazardous, life-threatening, non-hazardous). 
However, Long fails to explicitly disclose the system wherein to prioritize transmission of detected objects based on relative size of the detected objects or proximity of the detected objects to the VR headset.  
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system to prioritize transmission of detected objects based on proximity of the detected objects to the VR headset ([0039], transmit notification when proximity of the detected objects is closer than a threshold distance). 


Regarding claim 11 (depends on claim 8), Long does not explicitly teach the method further comprising determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object.  
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object ([0039 - 0045], location within a predetermined range and direction). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.

.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yoon and in further view of Krumm.

Regarding claim 15 (depends on claim 14), Long fails to explicitly disclose the computer-readable medium wherein the instructions are to cause the processor to: determine a location of the object relative to the VR headset based on the images of the object, and determine an identity of a detected object based on the images of the object; wherein the information comprises the location of the object relative to the VR headset and the identity of the object.
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object ([0039 - 0045], location within a predetermined range and direction). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises 
However, Long in view of Yoon fails to explicitly teach the system wherein determine an identity of a detected object based on the images of the object, and the information comprises the identity of the object.  
	However, in a similar field of endeavor Krumm discloses a system of object recognition (abstract). In addition, Krumm discloses the system is to determine an identity of a detected object based on the images of the object, and the information comprises the identity of the object (Fig. 2 and Fig. 3 [0038 - 0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determine an identity of a detected object based on the images of the object, and the information comprises the identity of the object. The motivation for doing this is that whether to make a reaction if an object is a stranger person so that the application of Long can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668